Order entered March 17, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00651-CV

                         ANDREW WHITE, Appellant

                                        V.

                     NHI-REIT OF AXEL, LLC, Appellee

                    On Appeal from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-07841

                                    ORDER

      On the Court’s own motion, this appeal is REMOVED from submission on

April 14, 2020. We will reset this appeal in due course.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE